ON APPELLANT’S motion for rehearing
WOODLEY, Judge.
*631Appellant complains of our disposition of his bills of exception relating to the plea of former jeopardy; and also of our overruling other bills without discussion. In the light of counsel’s motion and oral argument, we will further discuss his claims of error.
It is settled law that the defendant may not claim the defense of former jeopardy because of a discharge of the jury at his request or with his consent. See 12 Texas Jur., p. 551, Par. 235; Branch’s Ann. P.C., p. 325, Sec. 636.
The excusing of a juror occurred at a former trial and, in response to appellant’s motion, caused the entry of the order declaring a mistrial. The case then stood for trial as though the jury discharged had not been empaneled. There was, therefore, no issue to be submitted to the jury in regard to the matter occurring on the former trial.
Appellant objected to the court’s main charge because it did not submit “an affirmative defense offered in evidence by the defendant.”
The objection did not point out what was claimed to be the affirmative defense omitted from the charge, and was therefore not in compliance with Art. 658, V.A.C.C.P. This statute requires that the defendant’s objection be filed in writing “distinctly specifying each ground of objection.”
The trial court in a supplemental charge, instructed the jury to acquit if they found or had a reasonable doubt that appellant made a gift of the liquor to Barba and no further objections were made.
Appellant insists that reversible error is shown by his Informal Bill of Exception No. 2, the contention being that no proper predicate was laid for the introduction of the records showing the dry status of Deaf Smith County.
The state called the witness Ralph Smith who testified that he was county clerk of Deaf Smith County; that the records of the commissioners’ court of said county were in his custody, keeping and control and that it was his duty to keep such records ; that he had in his lap Volume One of such commissioners’ court records.
*632The state then offered in evidence certain pages of such Volume One of the Commissioners’ Court records and requested the witness to read therefrom.
The clerk was then permitted to read from such record the orders showing the dry status of Deaf Smith County, over the objection that the proper predicate had not been laid.
It is appellant’s contention that before the records mentioned were admitted, it was incumbent upon the state to make proof that the records were permanent records, were correctly kept according to law.
We have held that the dry status of a county may be established by the introduction of the original minutes of the commissioners’ court or by certified copies thereof, and have upheld the method here used in making such proof. See Ogle v. State, 154 Texas Cr. Rep. 487, 228 S.W. 2d 164, and cases there cited.
We remain convinced that the appeal was properly disposed of on original submission.
Appellant’s motion for rehearing is overruled.